McAllister, C. J.
This is an appeal from an order giving custody of a minor child of the parties to the plaintiff, Dale H. Eastburn.
*529The parties were married at Cottage G-rove in 1952. The child, Kenneth Dale Eastburn, was bom on April 23, 1955. On July 23, 1955, plaintiff filed suit for divorce in Lane county and on October 10, 1955 a decree of divorce was entered by default. The decree awarded custody of Kenneth to defendant and required plaintiff to pay $40 per month for the support of the child.
On May 1, 1959, plaintiff filed a motion praying that the decree of divorce be modified by giving him custody of his son, Kenneth. The motion was supported by plaintiff’s affidavit charging that defendant had been guilty of conduct detrimental to the welfare of the child. After hearing, the court entered an order modifying the decree by giving custody of the child to plaintiff. Prom that order, defendant has appealed.
We have carefully reviewed the evidence and are satisfied that the order should be affirmed. There is ample evidence to support the conclusions reached by the trial court. See Shrout v. Shrout, decided this day.
Affirmed.